UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 16, 2011 THE PANTRY, INC. (Exact name of registrant as specified in its charter) Delaware 000-25813 56-1574463 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 305 Gregson Drive Cary, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (919) 774-6700 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. This current report on Form 8-K/A updates information provided on a Form 8-K filed March 16, 2011 (the “Prior 8-K”), in which The Pantry, Inc. (the “Company”) reported voting results for its annual meeting of stockholders held on March 15, 2011, including, without limitation, the voting results for the non-binding advisory vote regarding the frequency of future advisory votes on executive compensation. The Company’s Board of Directors (the “Board”) has approved holding future non-binding advisory votes on executive compensation annually, until the next required vote on the frequency of an advisory vote on executive compensation.The Board’s determination is consistent with its prior recommendation and the preferences of a majority of the Company’s stockholders, as represented by their votes at the annual meeting of stockholders. The remainder of the information contained in the Prior 8-K is not hereby amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PANTRY, INC. By: /s/ Mark R. Bierley Mark R. Bierley Senior Vice President, Chief Financial Officer and Secretary Date:June 23, 2011
